UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6035


RONNIE K. LONG, JR.,

                Plaintiff – Appellant,

          v.

JAMES   VAUGHAN,  Superintendent;   CHAPLAIN  BETTY   BROWN,
Director of Chaplaincy Services; OLIVER WASHINGTON; JOHN
MORGAN; W. DAVID GUICE; GEORGE T. SOLOMON; FRANK L. PERRY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:14-ct-03117-BO; 5:14-ct-03198-BO)


Submitted:   May 27, 2016                 Decided:   June 14, 2016


Before DIAZ and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ronnie K. Long, Jr., Appellant Pro Se. Joseph Finarelli, Special
Deputy Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie K. Long, Jr., appeals the district court’s order

granting the Defendants’ motions for summary judgment.                     Long, a

North Carolina inmate, filed claims pursuant to 42 U.S.C. § 1983

alleging that: (1) his religious rights were violated by a North

Carolina Department of Correction (“NCDOC”) policy that required

Wiccans to use a styrofoam cup and bowl in place of stone, wood,

or metal chalices and bowls when worshipping in their cells; (2)

his    equal   protection    rights     were    violated,      in   that    Native

American and Catholic practitioners were allowed to use objects

made   of   natural    materials   in       their   worship;    and   (3)    NCDOC

policies denied him access to the courts.

       We “review the district court’s grant of summary judgment

de novo, applying the same standard as the district court . . .

[and] construing the evidence in the light most favorable to

. . . the non-movant.”         Walker v. Mod-U-Kraf Homes, LLC, 775
F.3d 202, 207 (4th Cir. 2014).              “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”       Fed. R. Civ. P. 56(a).

       Long first argues that NCDOC substantially interfered with

his right to practice his religion by forcing him to use a

styrofoam cup and bowl in place of a metal or stone chalice and



                                        2
bowl.    Long asserts that use of man-made materials in Wiccan

worship is blasphemous.

       Prisoners maintain their constitutional rights to freedom

of   religion,     and    therefore       “reasonable     opportunities        must     be

afforded    to    all    prisoners       to   exercise    the    religious      freedom

guaranteed by the First and Fourteenth Amendment without fear of

penalty.”        Cruz     v.     Beto,     405 U.S. 319,   322    n.2     (1972).

Consequently,      states      may    not     adopt   “policies       that    impose     a

substantial      burden     on    a      prisoner’s      right   to    practice        his

religion.”       Wall v. Wade, 741 F.3d 492, 498 (4th Cir. 2014).                        A

substantial burden “is one that puts substantial pressure on an

adherent to modify his behavior and to violate his beliefs.”

Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006) (brackets and

internal quotation marks omitted).

       We conclude that the district court correctly ruled that

Long    failed    to     establish       that     NCDOC’s    policies        imposed     a

substantial burden upon his practice of the Wiccan religion.

Although styrofoam may be anathema to Wicca, Long produced no

evidence demonstrating that a chalice and bowl were required to

practice Wicca.          Long averred that a chalice and bowl aided him

in his worship, but he never asserted that they were required

for worship.       To the contrary, the evidence submitted by both

Long and the Defendants demonstrated that such items were not

required.

                                              3
       Long next alleges that NCDOC violated his equal protection

rights by treating Wiccans differently from Catholics and Native

Americans.       Long also argues that the district court erred in

granting summary judgment in favor of the Defendants on this

claim because the “[D]efendants intentionally refused to turn

over   [NCDOC’s]     Catholic      Policy      for   2000,”   which   would     have

demonstrated that Catholics were allowed to use objects made of

metal,    stone,    or   wood.      Long       therefore   argues   that    further

discovery was required.

       The Fourteenth Amendment’s Equal Protection Clause provides

that “[n]o State shall . . . deny to any person within its

jurisdiction the equal protection of the laws.”                       U.S. Const.

amend. XIV, § 1.         The Equal Protection Clause “is essentially a

direction that all persons similarly situated should be treated

alike.”        City of Cleburne v. Cleburne Living Ctr., Inc., 473
U.S. 432, 439 (1985).       We have held that

       To succeed on an equal protection claim, a plaintiff
       must first demonstrate that he has been treated
       differently from others with whom he is similarly
       situated and that the unequal treatment was the result
       of intentional or purposeful discrimination. Once this
       showing is made, the court proceeds to determine
       whether the disparity in treatment can be justified
       under the requisite level of scrutiny.

Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001).

       The district court did not err in determining that Long

failed    to    establish   that    he   was     similarly    situated     to   other


                                           4
prisoners who had received religious accommodations.                                         There is

no evidence that a chalice and bowl are essential to practice

Wicca,    whereas        the    use     of    a        sacred      pipe    “is     an        essential

religious        activity         for        the         American          Indian            religious

practitioner.”                Furthermore,             Long        presented       no         evidence

demonstrating that Catholics in North Carolina prisons conduct

worship with objects made of metal, stone, or wood but are not

required by their religious precepts to do so.

       Turning to Long’s next argument, we review for abuse of

discretion a district court’s denial of an opportunity to engage

in     further    discovery        prior       to        entry       of    summary           judgment.

Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244

(4th Cir. 2002).          We “will not reverse a denial unless there is

a    clear     abuse     of     discretion             or,     unless      there        is     a     real

possibility       the    party     was       prejudiced            by     the    denial        of    the

extension.”        Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d
191, 195 (4th Cir. 2006) (internal quotation marks omitted).

“Generally speaking, ‘summary judgment must be refused where the

nonmoving        party    has     not        had       the      opportunity        to         discover

information that is essential to his opposition.’”                                  Harrods, 302
F.3d at 244 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.
242,    250    n.5     (1986))    (brackets             omitted).           We    have        reviewed

Long’s       argument     and     the    record              and    perceive       no        abuse     of

discretion on this point.

                                                   5
       Finally, Long argues that NCDOC denied him effective access

to the courts.         To prevail on a claim of denial of access to the

court,    prisoners          must    demonstrate        actual       injury.       Lewis   v.

Casey, 518 U.S. 434, 350-51 (1996).                      Thus, a prisoner must show

that the prison policies “hindered his effort to pursue a legal

claim.”    Id. at 351.

       Long argues that without legal assistance, he was unable to

effectively oppose summary judgment.                     However, the Supreme Court

has    explicitly        rejected        any     notion    that        denial      of   legal

assistance alone may form the requisite injury needed to pursue

an access to courts claim.                    See id. at 354.           Aside from this

purported injury, Long has not demonstrated that he was unable

to    pursue    his    claims.          To     the    contrary,       Long   was    able   to

successfully          file     complaints,           motions,     briefs,       and     other

documents before both the district court and this court, and

effectively pursued every avenue of redress available to him.

Long therefore has not established a cognizable injury and his

claim was properly denied.

       Accordingly, we affirm the district court’s judgment.                               We

dispense       with     oral        argument     because       the     facts    and     legal

contentions      are    adequately           presented    in     the   materials        before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED

                                                6